NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
DEXTER ALLISON,
Petiti0ner,
V.
DEPARTMENT OF TRANSPORTATION,
Resp0ndent.
2010-3139
Petiti0n for review of the Merit Systems Protecti0n
B0ard in case n0. CH{}752060703-I»2.
ON MOTION
ORDER
Dexter R. A1lison moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

A.LLISON V. TRANSPORTATION
2
FoR THE COURT
JUL 0 9  /s/ Jan H0rba1_v
Date J an Horbaly
cc: Dexter R. Al1ison
Jeanne E. Davidson, Esq.
Clerk
21
8 men
u.s.coum on
me rem?§»iPéi'§%'rirF
JUL 0 9 2010
.lAN HORBAL¥
CLERK